Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The numbering of original claims 1-19 is renumbered.  No claims have been canceled, and NEW claim 20 has been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 11/13/2020) persuasive to overcome the current rejection of the claims over the applied prior art references and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1, 12 and 19 as a whole, and in particular the recited / amended feature{s} of the method further comprising “scanning a first communication flow that is associated with a first connection that is also associated with a second communication flow, wherein the scan identifies that the first communication flow includes the pattern…”,as well as the feature of  “controlling transmission of the [[first]] second communication flow via the one or more wireless communication interfaces in accordance with the control parameter specified by the policy associated with the pattern, wherein the control parameter does not control the flow of communications associated with the first communication flow…” – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  In addition, the Office notes that Applicant’s remarks with respect to the latest claim amendments filed 11/13/2020, and noting that the currently applied prior art reference{Ma et al} fails to disclose or suggest the latest claim amendments of the independent claims [Remarks: par 3, pg. 1 – par 1, pg. 3] is also found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/      Primary Examiner, Art Unit 2451